EXHIBIT 99.2 FIRST QUARTER 2011 Supplemental Operating and Financial Data Camden Design District - Dallas, TX Acquired March 21, 2011 - 355 Units Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" First Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Operating Expense Detail & Comparisons 14 Joint Venture Operations 15 Current Development Communities 16 Development Pipeline & Land 17 Acquisitions and Dispositions 18 Debt Analysis 19 Debt Maturity Analysis 20 Debt Covenant Analysis 21 Unconsolidated Real Estate Investments Debt Analysis 22 Unconsolidated Real Estate Investments Debt Maturity Analysis 23 Capitalized Expenditures & Maintenance Expense 24 Non-GAAP Financial Measures - Definitions & Reconciliations 25 Other Data 27 Community Table 28 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES FIRST QUARTER 2 Houston, TEXAS (April 28, 2011) – Camden Property Trust (NYSE: CPT) today announced operating results for the three months ended March 31, 2011. Funds from Operations (“FFO”) FFO for the first quarter of 2011 totaled $0.72 per diluted share or $54.1 million, as compared to $0.68 per diluted share or $47.0 million for the same period in 2010.FFO for the three months ended March 31, 2011 included a net $3.3 million or $0.04 per diluted share impact related to other income of $4.3 million from the sale of an available-for-sale investment, partially offset by $1.0 million of income taxes associated with that gain, and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees.FFO for the three months ended March 31, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $7.3 million or $0.10 per diluted share for the first quarter of 2011, as compared to $2.3 million or $0.03 per diluted share for the same period in 2010.EPS for the three months ended March 31, 2011 included a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests.EPS for the three months ended March 31, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,600 apartment homes included in consolidated same property results, first quarter 2011 same property net operating income (“NOI”) increased 6.2% compared to the first quarter of 2010, with revenues increasing 3.7% and expenses increasing 0.2%.On a sequential basis, first quarter 2011 same property NOI declined 0.5% compared to the fourth quarter of 2010, with revenues increasing 1.5% and expenses increasing 4.7% compared to the prior quarter.Same property physical occupancy levels for the portfolio averaged 93.9% during the first quarter of 2011, compared to 93.5% in the fourth quarter of 2010 and 93.4% in the first quarter of 2010. The Company defines same property communities as communities owned and stabilized as of January 1, 2010, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. 3 Acquisition Activity Camden completed three acquisitions during the quarter for approximately $123 million through its Multifamily Value Add Fund (“Fund), in which it owns a 20% interest.The Fund acquired Camden Heights, a 352-home stabilized apartment community located in Houston, TX; Camden Design District, a 355-home stabilized apartment community located in Dallas, TX; and Camden Phipps, a 234-home stabilized apartment community located in Atlanta, GA. Disposition Activity During the first quarter, Camden sold its ownership interests in three unconsolidated joint ventures for total proceeds of $19.3 million and recognized a gain of $1.1 million.The joint ventures were comprised of two operating communities with 459 apartment homes and one parcel of undeveloped land, all located in Houston, TX. Development Activity Lease-up continued during the first quarter at Camden Ivy Hall, a $17 million joint venture community owned by the Fund which is currently 85% leased.Construction continued during the quarter on two wholly-owned development communities:Camden LaVina, a $61 million project in Orlando, FL; and Camden Summerfield II, a $32 million project in Landover, MD.Initial occupancy at these communities is scheduled for mid- to late 2011, with construction completions expected by early to mid-2012.In addition, the Company began construction during the first quarter on Camden Royal Oaks II, a $14 million project in Houston, TX scheduled for initial occupancy in late 2011 with construction completion expected in early to mid-2012. Subsequent to quarter-end, the Company began construction on three additional wholly-owned development communities comprising 978 apartment homes for a total cost of $141 million:Camden Montague in Tampa, FL, a $23 million project with 192 apartment homes; Camden Westchase in Tampa, FL, a $52 million project with 348 apartment homes; and Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes. In addition, Camden sold a land parcel in Washington, DC to the Fund for approximately $9.4 million subsequent to quarter-end, and the Company was reimbursed for previously written-off third party development costs, resulting in a gain of $4.7 million that will be recorded in the second quarter of 2011.Construction on this community - Camden South Capitol, an $88 million project with 276 apartment homes – also commenced subsequent to quarter-end. The Company has fouradditional development communities expected to begin construction later in 2011 or during 2012. Equity Issuance During the first quarter, Camden issued 71,343 common shares through its at-the-market (“ATM”) share offering program at an average price of $54.06 per share, for total net consideration of approximately $3.8 million.Subsequent to quarter-end, the Company issued an additional 181,155 common shares through its ATM program at an average price of $56.50 per share, for total net consideration of approximately $10.1 million. Earnings Guidance Camden updated its earnings guidance for 2011 based on its current and expected views of the apartment market and general economic conditions.Full-year 2011 FFO is expected to be $2.90 to $3.10 per diluted share, and full-year 2011 EPS is expected to be $0.39 to $0.59 per diluted share.Second quarter 2011 earnings guidance is $0.76 to $0.80 per diluted share for FFO and $0.14 to $0.18 per diluted share for EPS.The Company’s earnings guidance for second quarter 2011 and full-year 2011 both include the impact of the $4.7 million or $0.06 per diluted share gain on the sale of its South Capitol land parcel in Washington, DC, but exclude other potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. 4 The Company’s 2011 earnings guidance is based on projections of same property revenue growth between 4.0% and 5.0%, expense growth between 2.5% and 3.5%, and NOI growth between 5.0% and 6.0%.Additional information on the Company’s 2011 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, April 29, 2011 at 11:00 a.m. Central Time to review its first quarter 2011 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 3154019, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 187 properties containing 63,798 apartment homes across the United States.Upon completion of seven properties under development, the Company's portfolio will increase to 65,763 apartment homes in 194 properties.Camden was recently named by FORTUNE® Magazine for the fourth consecutive year as one of the “100 Best Companies to Work For” in America, placing 7th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended March 31, Total property revenues (a) EBITDA Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio % % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions Interest expense coverage ratio x x Total interest coverage ratio x x Fixed charge expense coverage ratio x x Total fixed charge coverage ratio x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x Same property NOI increase (decrease) (b) % %) (# of apartment homes included) Gross turnover of apartment homes (annualized) 49
